DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-12 and 21), a method of measuring the presence of auto-antibodies to a set for biomarkers including DCP and additional HDGF2, in the reply filed on 1/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Misunderstanding for the species election occurs, the election did not meet the requirement for the species election 2).  Applicant representative Teresa A. Lavenue was contacted, a provisional election was made for prosecution the set of biomarkers in claim 8.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 1-22 are pending.
Claims 3-4, 6, 13-20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Claims 1-2, 5, 7-12 and 21, drawn to a method for measuring the presence of auto-antibodies agent hepatocellular carcinoma (HCC) biomarkers DCP (des-gamma-carboxy prothrombin) and HDGF2 (elected) in a subject suspected having HCC are examined on merits.
Priority
This application is CIP of US 15/331472 filed on 10/21/2016 and priority to the continuation application 14/321867 filed on 7/2/2014. Upon review of the applications, it is noted that none of the applications provides support for claimed autoantibody to biomarker DCP recited in the examined claims. Therefore, for the purposes of examining this application, the examiner has established for the effective priority dated as 03/20/2020, the filing date of the present application for the examined claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-2, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virli et al (Hepatogastroenterology 38:450-453, 1991, author manuscript, NIH Public Access, page 4) in view of Fan et al (PLOS one 7: e46472, 2012) and Heo et al (BMB Report 45:677-85, 2012), Hall et al (Analytical BIochem 272:165-170, 1999) and Abcepta.com anti-human PE conjugated secondary antibody (2011).
The at least one HCC biomarker is examined to the extent of Bmi-1.
Virli et al teach Des-γ-Carboxy prothrombin (DCP) is a biomarker in hepatocellular Carcinoma (HCC).  Virli et al teach that abnormal form of prothrombin is elevated in the sera of the HCC patients (page 450, para 1 and figure 1). Virli et al suggest that DCP is a useful tumor marker in the diagnosis and postoperative monitoring of patient with HCC (abstract and page 4).
Virli et al do not teach autoantibody to DCP and other markers listed in claim 1.
Fan et al teach Bmi-1 required for hepatic progenitor cell expansion and liver tumor development.  Specifically, Fan et al teach that Bmi-1 is an oncogene and its expression is required for hepatocyte proliferation and liver cancer development in vivo 
Heo et al teach tumor-associated autoantibodies detection and use.  Specifically, Heo et al teach that an immunosurveillance system recognized the gene expression changes in tumor cells and humoral response to tumor associated antigens (TAA, page 677).  The TAA eliciting autoantibody productions have been identified.  The proteomic technologies allow profiling the cancer patients sera for detection of tumor associated antigen based on the detection of autoantibodies (page 678 right col and page 681). Heo et al also teach a method of systematic approaches for identifying tumor associated autoantibodies (figure 1) and suggest tumor associated autoantibodies used as diagnosis markers (page 681, left col).  Heo et al also teach autoantibody detection is based on binding to HCC antigen detecting agent conjugated beads (figure 1). 
Using fluorescent labeled bead to increase sensitivity of immunoassay has been recognized for decades. For example, Hall et al teach fluorescent microspheres as sensitive labels used for immunoassay (entire document). 
Abcepta.com teaches PE labeled anti-human secondary antibody.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the method to detect autoantibodies to DCP and BMI-1 with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to detect autoantibodies in order to benefit the convenient method for diagnosis of HCC because Virli and Fan et al have shown DCP and Bmi-1 being biomarkers in HCC condition and development and Heo et al have suggested tumor antigen associated autoantibodies . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  


1.	Claims 1-2, 5, 7-12 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,506,925 (‘925) in view of Virli et al (Hepatogastroenterology 38:450-453, 1991, author manuscript, NIH Public Access, page 4) and Heo et al (BMB Report 45:677-85, 2012).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of measuring the presence of the HCC biomarkers in a subject in view of Virli. 
The instant claims are drawn to a method for measuring the presence of hepatocellular carcinoma (HCC) biomarkers for the presence of autoantibodies to DCP and at least one biomarker selected from Bmi-1, VCC1, SUMO-4, RhoA, TXN, ET-1, UBE2C, HDGF2, FGF21, LECT2, SOD1, STMN4, Midkine, IL-17A and IL-26 in the serum of a subject suspected of having HCC.

The claims of U.S. Patent ‘925 are drawn to method for measuring the presence of hepatocellular carcinoma (HCC) biomarkers in a subject suspected of having HCC comprising detecting the serum for the presence of auto-antibodies against a set of biomarkers, wherein the set of HCC biomarkers comprises Bmi-1, VCC1, SUMO-4, RhoA, TXN, ET-1, UBE2C, HDGF2, FGF21, LECT2, SOD1, STMN4, Midkine, IL-17A and IL-26.

Two sets of the claims are drawn to the same method of detecting the same biomarkers except DCP (Des-γ-Carboxy prothrombin) recited in the present claims, which is taught by VIrli et al who teach that abnormal form of prothrombin is elevated in the sera of the HCC patients and DCP is a useful tumor marker in diagnosis and postoperative monitoring of patient with HCC (see 103 rejection above) and Heo et al 
Thus, one skilled in the art would be have been motivated with reasonable expectation of success to detect those autoantibodies in order to benefit the convenient method of detecting autoantibodies in HCC because Virli have shown DCP being biomarkers in HCC condition and development and Heo et al have suggested tumor antigen associated autoantibodies being often detected in the sera of the patients and used for detecting the presence of TAA in HCC patients.  Therefore, the references in combination teach every limitation of the claims and the invention as whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

2.	Claims 1-2, 5, 7-12 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,620,209 (‘209) in view of Virli et al (Hepatogastroenterology 38:450-453, 1991, author manuscript, NIH Public Access, page 4) and Heo et al (BMB Report 45:677-85, 2012).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of measuring the presence of the HCC biomarkers in a subject in view of Virli.
The instant claims are set forth above

The claims of U.S. Patent ‘209 are drawn to method for measuring the presence of hepatocellular carcinoma (HCC) biomarker auto-antibodies against HDGF2 and at least one other biomarker selected from Bmi-1, VCC1, SUMO-4, RhoA, TXN, ET-1, UBE2C, FGF21, LECT2, SOD1, STMN4, Midkine, IL-17A and IL26, in the serum of subject suspected of having HCC… 

except DCP (Des-γ-Carboxy prothrombin) recited in the present claims, which is taught by VIrli et al who teach that abnormal form of prothrombin is elevated in the sera of the HCC patients and DCP is a useful tumor marker in diagnosis and postoperative monitoring of patient with HCC (see 103 rejection above). Heo et al teach the presence of autoantibodies for TAA and a method of identifying tumor associated autoantibodies (see rejection above).
Thus, one skilled in the art would be have been motivated with reasonable expectation of success to detect those autoantibodies in order to benefit the convenient and early detection HCC based on the presence of autoantibodies because Virli et al have shown DCP being biomarkers in HCC condition and development and Heo et al have suggested tumor antigen associated autoantibodies being often detected in the sera of the patients and used for detecting the presence of TAA in HCC patients.  Therefore, the references in combination teach every limitation of the claims and the invention as whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/Primary Examiner, Art Unit 1642